DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 10/7/2021.  Since the previous filing, claims 17, 18, 20, 21, 26 and 33 have been amended and no claims have been added or cancelled.  Thus, claims 17-29 and 31-33 are pending in the application.
In regards to the pervious 112 rejections, applicant has amended and these rejection shave been withdrawn or maintained as needed.
In regards to the previous 103 rejections, applicant’s amendments do not overcome the prior art and the rejections have been maintained but modified for the amendments below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-29 and 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "hard” and “rigid" in claims 17, 20 and 33 are relative terms which renders the claim indefinite.  The terms "hard” and “rigid" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The terms “hard” and “rigid” exist on a scale, the degree of which is not defined by the claims nor the specification.  As the 
Claim 17 recites the limitation “the part of a patient’s nose” in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “a part” to overcome this rejection.
Regarding claim 17 and 33, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 33 recites the limitation of “the nostrils” in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “nostrils” to overcome this rejection.
All dependent claims inherit the rejections of the preceding claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 17-19, 26-29 and 31-33 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 17 and 33 recite the limitation “rigid skin contact portion around the patient’s nose .
Dependent claims inherit the rejection of the preceding claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17-19, 26-29 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guney (US 2017/0296768) in view of Thorgaard (US 2017/0043112) and Yu (US 2019/0232013).
Regarding claim 17, Guney discloses a nasal adapter (see face-contacting portion 26 in Fig. 2B) for a sleep apnoea mask (mask assembly 10, paragraph 111, mask intended for NPPV therapy which is used to treat sleep apnea, paragraph 3) that is adapted to receive pressurized air from a pressurized air-line (wherein the nasal patient interface delivers breathable gas to an entrance of a patient's airways during sleep via air supply tube, paragraph 113), the sleep apnoea mask comprising a mask body, an air supply tube and mask straps to hole the sleep apnoea mask in place of a patient’s face during sleep (paragraph 111 line 1, 5-12 and paragraph 113), the nasal adaptor being configured to engage with at least a part of a patients nose including the nostrils (paragraph 112) and comprising: a nose engaging side comprising a nose-engaging side comprising a skin contact portion around the patient’s nose including the nostrils made from foam materials (paragraph 0190); and a mask-engaging side configured to connect the nasal adapter to the mask body of the sleep apnoea mask via a flexible member such as a bellows-like or tube-like member (see gusset portion 50 in Fig. 7B), such that the 
Gunny does not disclose that the foam material is a hard, biocompatible material that forms a rigid skin contact portion, wherein the nose engaging side is personalized to a nose contour of the patient and the nostrils using a digitizing process to capture exact contours of the patient’s nose and nostrils to provide a close-fitting arrangement.
However, Thorgaard teaches foam is made from a hard, biocompatable material (see polyurethane in paragraph 16 in Thorgaard and claim 26 of this instant application) as a suitable known material for the nasal adapter (paragraph 16).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Guney to include polyurethane which is a hard, biocompatible material as a suitable known material in view of Thorgaard for the nasal adapter (Thorgaard: paragraph 16).
Further, Yu teaches the nose-engaging side is personalized to a nose contour of the patient and the nostrils (paragraph 569) using a digitizing process to capture exact contours of the patient’s nose and nostrils to provide close filling arrangement (sealing element customized using three dimensional geometric data and two dimensional pressure data of patient’s face, paragraph 570).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guney wherein the nose engaging side is personalized to a nose contour of the patient and the nostrils using a digitizing process to capture exact contours of the patient’s nose and nostrils to provide a close-fitting arrangement as taught by Yu as this would ensure sealing and comfort.
Regarding claim 18, Guney in view of Thorgaard and Yu discloses nasal adapter of claim 17 and Guney further discloses wherein the mask-engaging nose engaging side 
Regarding claim 19, Guney in view of Thorgaard and Yu discloses the nasal adapter of claim 18 and Guney further discloses said continuous wall is roughly triangular with curves vertices (see Fig. 2B, side wall 36 takes form of face-contacting portion 26).
Regarding claim 32, Guney in view of Thorgaard and Yu discloses the nasal adapter of claim 18 and Guney further discloses said continuous wall comprises a peripheral lip (see side wall 36 in Fig. 6) to assist in retention of the adapter within the flexible member (paragraph 116 lines 6-7).
Regarding claim 26, Guney in view of Thorgaard and Yu discloses the nasal adapter of claim 18 and the combination further discloses the hard, biocompatible material is a material selected from a group comprising: polyurethane (Thorgaard: paragraph 16).
Regarding claim 27, Guney in view of Thorgaard and Yu discloses the nasal adapter of claim 18 and the combination further discloses said nasal adaptor has been manufactured by a process of 3D printing (Yu: paragraph 494).
Regarding claim 28, Guney in view of Thorgaard and Yu discloses the nasal adapter of claim 18 and the combination further discloses said adapter is coated in a biocompatible and bacterially resistant material (Thorgaard: paragraph 16; instant claim 29).
Regarding claim 29, Guney in view of Thorgaard and Yu discloses the nasal adapter of claim 28 and the combination further discloses wherein said biocompatible and bacterially resistant material comprises polyurethane (Thorgaard: paragraph 16).
Regarding claim 31, Guney in view of Thorgaard and Yu et al. discloses the nasal adapter of claim 17 and Guney further discloses the mask engaging side is configured to securely attach to the flexible member (see Fig. 6).
Claims 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Guney (US 2017/0296768) in view of Thorgaard (US 2017/0043112).

Guney does not disclose said adapter is constructed from a relatively hard, biocompatible material such that a skin contact region of the adapter presents a relatively hard skin contact surface to a patient’s nose.
Thorgaard teaches foam is made from a hard, biocompatible material (see polyurethane in paragraph 16 in Thorgaard and claim 26 of this instant application) as a suitable known material for the nasal adapter (paragraph 16).

Regarding claim 21, Guney in view of Thorgaard discloses the nasal adapter of claim 20 and Guney further discloses wherein a cross sectional area of a largest cross section of a pressurized air cavity within the soft cushion (Aa) minus a sum of cross sectional areas defined by internal edges of the skin contact region around the patient's nostrils (An) is greater than a cross sectional area of outer edge of the skin contact region (As) minus the sum of the cross sectional areas defined by the internal edges of the skin contact region around the patient's nostrils (An); said cross sections being defined as being normal to an axis along which a sealing force acts to press the nasal adapter onto the patient’s face (see Fig. 3B, Fig. 10 and paragraph 126, the claim limitation can also be read as Aa is greater than As because Aa and As are both subtracted by An).
Regarding 22, Guney in view of Thorgaard discloses the claimed invention except for (Aa -An) is at least 5% larger than (As-An) (the claim limitation can also be read as Aa is at least 5% larger than As because Aa and As are both subtracted by An).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have (Aa -An) is at least 5% larger than (As-An) for the purpose of tailoring the force applied to any region of the patient's face for maximum comfort (Guney: paragraph 131) since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.11. The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is surface area which achieves the recognized result of (Aa -An) is at least 5% larger than (As-An) therefore, one of ordinary skill in the art at the filing date of the invention would have found the 
Regarding 23, Guney in view of Thorgaard discloses the claimed invention except for (Aa -An) is at least 10% larger than (As-An) (the claim limitation can also be read as Aa is at least 10% larger than As because Aa and As are both subtracted by An).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have (Aa -An) is at least 10% larger than (As-An) for the purpose of tailoring the force applied to any region of the patient’s face for maximum comfort (Guney: paragraph 131) since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.11. The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is surface area which achieves the recognized result of (Aa -An) is at least 10% larger than (As-An) therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).
Regarding 24, Guney in view of Thorgaard discloses the claimed invention except for (Aa -An) is at least 20% larger than (As-An) (the claim limitation can also be read as Aa is at least 20% larger than As because Aa and As are both subtracted by An).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have (Aa -An) is at least 20% larger than (As-An) for the purpose of tailoring the force applied to any region of the patient’s face for maximum comfort (Guney: paragraph 131) since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.11. The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is 
Regarding 25, Guney in view of Thorgaard discloses the claimed invention except for (Aa -An) is no more than 50% larger than (As-An) (the claim limitation can also be read as Aa is at least 5% larger than As because Aa and As are both subtracted by An).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have (Aa -An) is no more than 50% larger than (As-An) for the purpose of tailoring the force applied to any region of the patient’s face for maximum comfort (Guney: paragraph 131) since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.11. The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is surface area which achieves the recognized result of (Aa -An) is no more than 50% larger than (As~An) therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Guney (US 2017/0296768) in view of Thorgaard (US 2017/0043112) and Yu (US 2019/0232013).
Regarding claim 33, Guney discloses sleep apnoea mask (see mask assembly 10 in Fig. 2B, mask intended for NPPV therapy which is used to treat sleep apnea, paragraph 3) for delivering breathable gas to an entrance of a patient's airways during sleep, at a pressure elevated above atmospheric pressure in a range of 4 to 20 cm H20 (paragraph 147), the sleep apnoea mask comprising: a mask body (see frame 12 in Fig. 1); an air supply tube for delivering breathable air (see annotated Fig. 1); mask straps to hold the sleep apnoea mask in place on 
Guney does not disclose that the foam material is a hard, biocompatible material that forms a rigid skin contact portion, wherein the nose engaging side is personalize to a nose contour of the patient and the nostrils using a digitizing process to capture exact contours of the patient’s nose and nostrils to provide a close-fitting arrangement.
However, Thorgaard teaches foam is made from a hard, biocompatable material (see polyurethane in paragraph 16 in Thorgaard and claim 26 of this instant application) as a suitable known material for the nasal adapter (paragraph 16).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Guney to include polyurethane which is a hard, biocompatible material as a suitable known material in view of Thorgaard for the nasal adapter (Thorgaard: paragraph 16).
Further, Yu teaches the nose-engaging side is personalized to a nose contour of the patient and the nostrils (paragraph 569) using a digitizing process to capture exact contours of the patient’s nose and nostrils to provide close filling arrangement (sealing element customized using three dimensional geometric data and two dimensional pressure data of patient’s face, paragraph 570).


    PNG
    media_image1.png
    433
    324
    media_image1.png
    Greyscale

Annotated Fig 1
Response to Arguments
In regards to the arguments concerning the “hard” and “rigid” materials and contact portion, these arguments are not persuasive.  Both properties of hardness and rigidity exist across a scale, and neither the instant claims nor the instant specification define the exact range within that scale where the limitations “hard” and “rigid” are intended to fall (see 112(b) rejections above).  Further, polyurethane has been defined by the instant specification as a material which has the properties as required by the claims.  Still further, Guney-808 (US 2009/0044808) discloses that it is known in the art of breathing interfaces that polyurethane may be produced and used at various degrees of hardness and rigidity (paragraph 419).  Further, Yu 
In regards to the arguments concerning the “biocompatible” material, these arguments concern amendments made to the claims and are addressed in the modified rejections entered above.  Further, polyurethane has been defined by the instant specification as a material which has the properties as required by the claims.
In regards to the arguments concerning the limitation “wherein the nose engaging side is personalized” limitations, these arguments are not persuasive.  Yu, as cited above, is used to teach the personalization of the interface to the face of the user.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785